ORDER

PER CURIAM.
Eric Logeman appeals from a circuit court judgment affirming the revocation of his driver’s license for refusal to submit to a breath test. Mr. Logeman contends the evidence was insufficient to prove that the arresting officer had probable cause to believe that he drove while intoxicated. Upon review of the record, we find no error and affirm the circuit court’s judgment. We have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would have no precedential value.
The judgment is affirmed. Rule 84.16(a).